Citation Nr: 1456158	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to May 1965.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2006 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for a psychiatric disorder.  

In July 2009, the Veteran failed to appear at a Travel Board hearing scheduled at his request.  In a November 2010 decision, the Board found that he had presented good cause for his failure to attend and remanded the matter for the RO to reschedule a hearing.  He was provided a new hearing date in January 2011, and requested that the hearing be rescheduled.  In an April 2011 decision, the Board found he had presented good cause to reschedule that hearing, and he was scheduled for a hearing in July 2011.  He failed to appear at that hearing and has not made alleged good cause or requested that the hearing be rescheduled; accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In December 2011, the Board remanded the matter for the RO to attempt to obtain private psychiatric treatment records.  In January 2012, the RO determined that it did not have enough information to pursue these records.  In a decision issued in December 2012, the Board denied the Veteran's claim.  He appealed that decision to the Court, resulting in a July 2013 Joint Motion for Remand (JMR) by the parties.  An August 2013 Court Order remanded the matter for compliance with the instructions in the JMR.  In June 2014 the Board remanded the matter for further development.

The previous Board decisions and remands were by a Veterans Law Judge other than the undersigned.  The case has been reassigned to the undersigned.  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.
REMAND

As noted in the July 2013 JMR, the Veteran has reported receiving psychiatric treatment in the 1960s, shortly after his separation from service, in a North Carolina facility variously described as "John Umstead Hospital" and "the state hospital in Camp Butler."  The Veteran previously provided a release for records from "Camp Butler" state hospital in North Carolina, but it appears there is no such facility.  Under the terms of the JMR, the Board was to address whether remand was necessary to attempt to obtain records from "John Umstead Hospital," which is located near Camp Butner in Butner, North Carolina.  

It its June 2014 remand, the Board requested that the AOJ attempt to obtain "outstanding private treatment records from the 'state hospital in Camp Butler, North Carolina,' which may indeed be the John Umstead Hospital in Butner, North Carolina."  In July 2014, the AOJ requested that the Veteran provide a release to obtain records from "the state hospital Camp Butler, Norht Carollina [sic]"; the Veteran did not respond to this request.

The Board notes that the record establishes that: (a) there is no such facility as "the state hospital in Camp Butler, North Carolina" and that (b) if there was, the Veteran already provided a release for such records (upon which the AOJ did not act).  Consequently, the Board finds that the July 2014 correspondence from the AOJ is insufficient to constitute substantial compliance with the terms of the July 2013 JMR/August 2013 Court Order and the Board's June 2014 remand; remand is required for the AOJ to attempt to obtain records from "John Umstead Hospital" and the state hospital in Butner, North Carolina.  The Veteran should be advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit authorization and release forms for VA to obtain private treatment records from "John Umstead Hospital" and the state hospital in Butner, North Carolina.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he responds but the response is incomplete, the AOJ must advise him that his response was incomplete, and that compliance with all requests is necessary, and afford him opportunity to do so.  He must be informed that, if he does not submit the authorization form sought, as requested, the claim will be processed under 38 C.F.R. § 3.158 as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the record.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  

2.  The AOJ should then review the records, ensure that all of the development sought in prior remands is completed, arrange for any further development suggested by additional evidence received (e.g., a new VA psychiatric examination is indicated), and then review the record and readjudicate (under 38 C.F.R. § 3.158(a) if applicable) the claim on appeal.  If it remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the release sought, and the AOJ determines that 38 C.F.R. § 3.158(a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

